Examiner’s Amendment/Comment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Note that the instant application does not claim foreign priority under 35 USC 119(a)-(d).

Authorization for this examiner’s amendment was given in an interview with Mr. Benjamin Kiersz on December 20, 2021.

The application has been amended as follows: 
claim 13, line 8, “the unperforated” has been inserted before “film”,
claim 15 has been deleted,
claim 25 has been deleted,
claim 26, line 3, “first” has been inserted after “a”,
claim 26, line 3, “an adhesive” has been changed to “a first”,
claim 26, line 5, “a” has been changed to “the second”,
claim 27, line 2, “a” has been changed to “the”,
claim 27, line 2, “of the” as been inserted after “two”,
claim 28, line 2, “first” has been inserted before the first occurrence of “layers”,
claim 28, line 2, “first” has been inserted before the second occurrence of “layers”, 
claim 29, line 2, “first” has been inserted before the first occurrence of “layers”,
claim 29, line 2, “first” has been inserted before “film”,
claim 29, line 3, “first” has been inserted before the first occurrence of “film”,
claim 30, line 2, “first” has been inserted before “layers”,
claim 32, line 2, “first” has been inserted before the first occurrence of “adhesive”,
claim 32, line 2, “first” has been inserted before the second occurrence of “adhesive”,
claim 33, line 2, “first” has been inserted before the first occurrence of “adhesive”,
claim 33, line 3, “first” has been inserted before “adhesive”,

claim 35, line 2, “first” has been inserted before “adhesive”, and
claim 44, line 8, “unperforated” has been inserted before “film”.
Examiner’s Statement of Reasons for Allowance
Claims 11-14, 18-24, 26-40 and 42-44 are allowed.
The following is an examiner’s statement of reasons for allowance: for claims 11, 12, 18, 19, and 20 please see the Office action mailed 4-29-2021 at page 12. For claim 26, the closest prior art of record to Godden teaches the claimed structure in the method claim 26, see Godden at paragraphs 26-30 and Figures 1A to 1G. Godden also teaches perforating to form the perforated film layer and the perforated adhesive layer. Also see reference at page 4, lines 10-12, i.e. steps a and b. However, Godden does not teach, alone or in combination with the other prior art of record, that the void network comprises a depression in the adhesive layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY at (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached at (571) 272-1095. 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (US OR CANADA) or 571-272-1000.

/LINDA L GRAY/Primary Examiner, Art Unit 1745